Title: From John Adams to Henry Grand, 23 July 1782
From: Adams, John
To: Grand, Henry



The Hague July 23d. 1782
Sir

I recd. in due time your favor of May 31st, I thank You for the settlement of the Account contained in it, the Ballance of which being 86f. 9s., I recieved of Messs. Fizeaux Grand & Co, and gave them two Receipts to serve for one, on the sixth of June last.
With the Wine, I wish You to drink “Success to the three combined or concerted Fleets,” and consequently, “A glorious Peace.”

With great Esteem I have the Honor to be, Sir, your most obedient Servant.

